Sullivan & Worcester LLP One Post Office Square Boston, MA 02109 T F www.sandw.com October 10, 2013 The Trustees of Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI53202 Re:DSM Global Growth & Income Fund Ladies and Gentlemen: You have requested our opinion, as your special Massachusetts counsel, as to certain matters of Massachusetts law relating to the organization and shares of Professionally Managed Portfolios, a trust with transferable shares (the “Trust”) established under Massachusetts law pursuant to an Amended and Restated Declaration of Trust dated June13, 2005, as amended to date (the “Declaration”).We understand that our opinion is requested in connection with the filing by the Trust with the Securities and Exchange Commission (the “SEC”) of Post-Effective Amendment No. 533 to its Registration Statement under the Securities Act of 1933, as amended, Registration No. 033-12213 and of Post-Effective Amendment No. 534 to its Registration Statement under the Investment Company Act of 1940, as amended, Registration No. 811-05037 (the “Amendment”), relating to the shares of beneficial interest, without par value (the “Shares”), of DSM Global Growth & Income Fund. For purposes of rendering the opinions stated herein, we have examined and are familiar with the Declaration, and we have reviewed the forms of the prospectus (the “Prospectus”) and statement of additional information (the “SAI”) contained in the Amendment, records of the actions taken by yourselves as the Trustees of the Trust to authorize the issuance and sale of the Shares, the By-laws of the Trust, as currently in effect, certificates of officers of the Trust and of public officials as to matters of fact relevant to such opinions, and such other documents and instruments, certified or otherwise identified to our satisfaction, and such questions of law and fact, as we have considered necessary or appropriate for purposes of giving such opinions.We call to your attention that, in doing so, we have assumed the genuineness of the signatures on, and the authenticity of, all documents furnished to us, and the conformity to the originals of documents submitted to us as copies, which we have not independently verified. Our opinion in paragraph 1 below with respect to the valid existence of the Trust in Massachusetts is based solely on a certificate to such effect issued by the Secretary of State of Massachusetts. Based upon and subject to the foregoing, we hereby advise you that, in our opinion, under the laws of Massachusetts: 1. The Trust is validly existing as a trust with transferable shares of the type commonly called a Massachusetts business trust. BOSTON
